Citation Nr: 1015281	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
constipation (claimed as digestive problems), 

2.  Entitlement to service connection for constipation 
(claimed as digestive problems), to include as secondary to 
service-connected residuals of appendectomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which appears to have reopened the claim 
for service connection for constipation (claimed as digestive 
problems) and denied it on the merits.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

In December 2009, the Veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
constipation claimed as digestive problems, to include as 
secondary to service-connected residuals of appendectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the RO 
denied reopening of the claim for entitlement to service 
connection for stomach disorder (previously claimed as 
stomach cramps). 

2.  The evidence received since the December 2004 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied reopening 
the claim for entitlement to service connection for a stomach 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for constipation, 
claimed as digestive problems.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (ie., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted to 
reopen the service connection claim for the digestive 
disorder, and the need to remand the claim for entitlement to 
service connection on the merits, no further discussion of 
VCAA compliance is needed.

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996) (emphasis added).

Analysis

Service connection for stomach cramps was originally denied 
in a July 1946 rating decision.  The Veteran received notice 
of this decision by letter dated in July 1946.  The Veteran 
did not appeal this decision; therefore, it became final.  
38 C.F.R. § 20.1103.

Thereafter, the Veteran again filed a claim for entitlement 
to service connection.  In a March 2003 rating decision, the 
RO reopened the claim for stomach cramps but denied it on the 
merits.  The Veteran did not appeal this decision; therefore, 
it became final.  38 C.F.R. § 20.1103.

The most recent adjudication of the issue came in a December 
2004 rating decision, in which the RO denied reopening the 
application for entitlement to service connection for a 
stomach disorder because new and material evidence had not 
been submitted.  The Veteran did not appeal this decision and 
therefore, it became final.  38 C.F.R. § 20.1103.

The evidence considered by the RO at the time of this last 
final prior denial in December 2004 included the service 
treatment records, a November 2001 VA examination report, a 
November 2002 VA examination report, and VA treatment records 
through October 2002.

The subsequently received evidence includes the Veteran's 
December 2009 Travel Board hearing testimony.  At the hearing 
the Veteran stated that he has had the same digestive 
symptoms ever since service separation in 1945.  He testified 
that he did not seek as much treatment for this condition 
during service as he could have, and that he also did not 
seek treatment or compensation after service because at that 
time he and other veterans did not know whom to turn to.  

The Board finds the Veteran's testimony concerning his 
continuous digestive symptoms since service to be credible 
and competent.  Therefore, with respect to whether new and 
material evidence has been received to reopen the claim, the 
above-described evidence is new in that it had not been 
previously considered, and it is material because it raises a 
reasonable possibility of substantiating the claim because it 
reflects the Veteran's credible statements that he has had 
the same continuous ongoing digestive problems in service and 
ever since service.  As noted earlier, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when 1) a 
layperson is competent to identify the medical condition; 2) 
the layperson is reporting a contemporaneous medical 
diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
Davidson, it was determined that lay evidence is sufficient 
to identify a medical diagnosis only in those cases where the 
lay person is competent and does not otherwise require 
specialized medical training and expertise to do so.  In this 
case, the Veteran is competent to describe his ongoing 
digestive symptoms since service.  

In sum, the Board finds that the subsequently received 
evidence is sufficient to reopen the claim for entitlement to 
service connection for a digestive disorder.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for digestive disorder is granted.


REMAND

Although the Board has determined that reopening of the claim 
for entitlement to service connection for a digestive 
disorder is warranted, additional development must be 
completed before the claim can be adjudicated on the merits.  

The Board notes that the Veteran has alleged that the 
digestive symptoms which were present and documented during 
service have been ongoing continuously since service.  In 
this regard, the record reflects that the Veteran filed a 
claim for entitlement to service connection for stomach 
cramps within one year after service separation and that he 
complained of intermittent abdominal pain in July 1980.

The Board notes that the Veteran has never undergone a VA 
examination for the purpose of determining the nature and 
etiology of his current constipation/digestive problems.  
Because the medical and lay evidence confirms that he had 
"possible abdominal adhesion" as a result of his 
appendectomy during service and complaints of stomach cramps 
immediately after service, and he is competent to report 
ongoing continuous digestive symptoms since service, the 
Board is of the opinion that a VA examination is required in 
this case.  When determining service connection, all theories 
of entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ must send the Veteran a 
corrective VCAA notice addressing the 
service connection claim, that includes an 
explanation as to the information or 
evidence needed for establishing service 
connection as secondary to a service-
connected disability pursuant to 38 C.F.R. 
§ 3.310 (2009).

2.  Obtain copies of all up to date VA 
treatment records from all applicable VA 
facilities at which the Veteran is/has 
been treated for his digestive disorder.  
Copies of the medical records (not already 
in the claims folder) from all sources 
should be requested.  All records obtained 
should be added to the claims folder. 

3.  Thereafter, schedule the Veteran for a 
VA digestive examination, by an appropriate 
specialist, to determine the nature and 
etiology of any currently present digestive 
disorder.  The claims folder, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.  Advise 
the Veteran that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on his 
claim.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present digestive disability as to whether 
it is at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  

If the examiner finds that the currently 
diagnosed digestive disability is not at 
least as likely as not related to service, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the current digestive disability is 
caused by or aggravated by (permanently 
worsened the underlying disorder beyond 
normal progression of the disorder) the 
service-connected residuals of 
appendectomy.  If the examiner finds that 
the digestive disability is aggravated by 
the service-connected residuals of 
appendectomy, the examiner should quantify 
the degree of aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim for entitlement to service 
connection for constipation (claimed as 
digestive problems), to include as 
secondary to service-connected residuals of 
appendectomy.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  It 
must contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations, to include 
consideration of 38 C.F.R. § 3.310 (2009).  
The Veteran and his representative should 
be provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


